
	

115 S1463 IS: Financial Stability Oversight Council Insurance Member Continuity Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1463
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mr. Crapo (for himself, Mr. Brown, Ms. Cortez Masto, Mr. Cotton, Mr. Menendez, Mr. Perdue, Mr. Rounds, Mr. Scott, Mr. Tester, Mr. Tillis, Mr. Van Hollen, Mr. Warner, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Financial Stability Act of 2010 to modify the term of the independent member of the
			 Financial Stability Oversight Council. 
	
	
 1.Short titleThis Act may be cited as the Financial Stability Oversight Council Insurance Member Continuity Act. 2.Financial Stability Oversight CouncilSection 111(c) of the Financial Stability Act of 2010 (12 U.S.C. 5321(c)) is amended by adding at the end the following:
			
 (4)Term of independent memberNotwithstanding paragraph (1), if a successor to the independent member of the Council serving under subsection (b)(1)(J) is not appointed and confirmed by the end of the term of service of such member, such member may continue to serve until the earlier of—
 (A)18 months after the date on which the term of service ends; or (B)the date on which a successor to such member is appointed and confirmed..
		
